Citation Nr: 0809925	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  04-29 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for patellofemoral 
syndrome and plica syndrome, status post arthroscopic 
excision of plica of the left knee (left knee disability), 
currently evaluated as 10 percent disabling, to include the 
issue of whether the reduction in rating from 20 percent to 
10 percent, effective May 1, 2001, was proper. 

2.  Entitlement to a disability rating in excess of 10 
percent for patellofemoral syndrome and plica syndrome, 
status post arthroscopic excision of plica of the right knee 
(right knee disability).

3.  Entitlement to service connection for arthritis of the 
knees, claimed as secondary to service-connected bilateral 
knee disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1983 to 
May 1986.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of November 2000 and February 2001 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  The veteran's claims 
file has subsequently been moved to the RO in New Orleans, 
Louisiana.  The veteran testified at a Board hearing in 
October 2007.

The issues of entitlement to increased ratings for bilateral 
knee disabilities and entitlement to service connection for 
arthritis of the knees are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Material improvement of the veteran's left knee disability 
since it was evaluated as 20 percent disabling has not been 
shown.  



CONCLUSION OF LAW

The criteria for restoration of the 20 percent evaluation, 
for left knee disability, effective May 1, 2001, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.344 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board restores the 20 percent rating 
for the veteran's left knee disability, effective the date of 
the reduction, which represents a complete grant of the 
benefit sought on appeal.  Thus, no discussion of VA's duties 
to notify and assist is required.

The veteran challenges the reduction of the evaluation of his 
left knee disability on the basis that the disability has not 
improved.

The United States Court of Appeals for Veterans Claims 
(Court) has identified "at least four specific requirements" 
applicable to rating reductions in the pertinent regulation 
(38 C.F.R. § 3.344):

(1) the Board must review "the entire record of examinations 
and the medical- industrial history. . . to ascertain whether 
the recent examination is full and complete"; (2) 
"[e]xaminations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction"; (3) "[r]atings on account of diseases 
subject to temporary and episodic improvement, [. . . ] will 
not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated"; and (4) "[al]though material improvement in 
the physical or mental condition is clearly reflected, the 
rating agency will [consider] whether the evidence makes it 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life"

Brown v. Brown, 5 Vet. App. 413, 419 (1993), quoting 38 
C.F.R. § 3.344(a).
Service connection for a left knee disability was granted 
effective January 21, 1987, and a 10 percent rating was 
assigned.  In a January 1989 rating decision, the evaluation 
for a left knee disability was reduced to zero percent, 
effective April 1, 1989.  The RO, in a June 1992 rating 
decision, granted an increased rating to 10 percent, 
effective September 5, 1991.  In September 1997, the RO 
granted a temporary 100 percent rating, due to convalescence 
from knee surgery, from July 19 to August 31, 1992.  
Thereafter, a 20 percent rating was assigned, effective 
September 1, 1992.  In a February 2, 2001 rating decision, 
the RO decreased the veteran's left knee disability rating to 
10 percent, effective May 1, 2001.

Within the September 1997 rating decision, the RO cited 
several medical records upon which it based the assignment of 
a 20 percent disability rating.  In January and July 1993, 
the veteran reported pain and crepitus of the left knee, and 
numbness in the legs with prolonged sitting.  In March and 
July 1997, the veteran complained of popping, clicking, 
locking, and pain in his left knee.  He was proscribed a knee 
brace in March 1997; joint line tenderness and crepitus were 
noted in July 1997.  

The evidence considered in reducing the veteran's evaluation 
included an October 2000 VA examination that showed the 
veteran had pain on motion, and that he wore a brace.  
Private medical records, dated from July 2000 to January 
2004, reflect the veteran's consistent reports of muscular 
and joint pain.  

Here, the symptoms upon which the RO apparently based the 20 
percent evaluation in effect from September 1, 1992 - April 
30, 2001, included pain, crepitus, and the use of a knee 
brace.  As set out above, these manifestations of the left 
knee disability essentially still exist.  Thus, the overall 
description of the veteran's complaints and findings do not 
appear to have meaningfully changed during this time.  
Accordingly, a basis upon which to reduce his disability 
evaluation has not been presented, and restoration of the 
veteran's 20 percent disability evaluation, effective May 1, 
2001, is granted. 




ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 20 percent rating for a left knee 
disability is restored, effective May 1, 2001.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The Board 
finds that the veteran has not received appropriate notice, 
as required by the VCAA regarding the remaining issues on 
appeal.  

With respect to the veteran's claim for service connection, 
he contends that his arthritis of the knees is secondary to 
his service-connected bilateral knee disabilities.  While the 
notice provided to the veteran addressed the requirements for 
an award of service connection on a direct basis, the 
requirements for an award of secondary service connection 
were not given to the veteran, as provided for by 38 C.F.R. § 
3.310.  See also  Allen v. Brown, 7 Vet. App. 439 (1995).  
This should be accomplished.

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
holding that, upon receipt of an application for service 
connection, VA is required to notify a claimant of what 
information and evidence will substantiate the elements of 
the claim including that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  In the present case, the veteran has 
not been notified of either of these requirements.  On 
remand, the veteran should be provided notice that informs 
him of the type of information and evidence that is needed to 
establish a disability rating and an effective date.

Also during the pendency of this appeal, the Court issued an 
opinion in Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).  The Court held in part that VA's 
duty to notify a claimant seeking an increased evaluation 
included advising the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.   

On remand, the veteran should be provided notice that informs 
him of the appropriate diagnostic codes and how they are used 
as they pertain to his claims for increased ratings for his 
bilateral knee disabilities.

At the October 2007 Board hearing, the veteran indicated that 
he received private medical care for the disabilities at 
issue at facilities in Shreveport, Louisiana, and Cleveland, 
Ohio.  These documents are not of record.  The RO should seek 
to obtain them.  

Finally, the Board notes that the most recent VA examination 
was conducted in December 2004.  The veteran should be 
scheduled for a new VA examination in order to assess the 
current severity of his bilateral knee disabilities, as well 
as the etiology of any arthritis of the knees found present.


Accordingly, the case is REMANDED for the following action:

1. VA should provide the veteran notice 
which includes the content required for 
his particular claims under current law 
and particularly provides:

a)  The requirements for an award of 
service connection on a secondary 
basis, as set forth by 38 C.F.R. § 
3.310.

b) The information and evidence 
necessary to establish a disability 
rating and the effective date for any 
potential award of benefits as required 
by the Court in Dingess/Hartman.

c) The appropriate diagnostic codes and 
an explanation as to how they are used, 
as required by the Court in Vazquez-
Flores v. Peake.

2.  The RO should contact the veteran in 
order to obtain the names and addresses of 
the medical facilities and/or physicians 
in Shreveport, Louisiana, and Cleveland, 
Ohio, from whom he received treatment for 
his bilateral  knee disabilities.  These 
facilities and/or physicians should then 
be contacted in order to attempt to obtain 
the veteran's private medical records.

3.  Next, schedule the veteran for a VA 
examination in order to determine the 
current severity of his bilateral knee 
disabilities, and etiology of any knee 
arthritis found present.  The complete 
claims folder should be made available to 
the examiner prior to the examination.  A 
notation that a complete review of the 
veteran's records took place should be 
included in the examination report, along 
with an indication that the veteran's 
complete medical history was considered 
when formulating any and all opinions.  

Any tests or specialized evaluations 
deemed necessary should be conducted.  It 
is also requested that the examiner render 
an opinion as to whether it is as likely 
as not that any knee arthritis found 
present is related to service, any 
incident therein, or is caused or 
aggravated by the veteran's currently 
service connected knee disabilities, 
("patello femoral syndrome and plica 
syndrome, left knee, post operative 
arthroscopic excision of plica" and 
"patellofemoral syndrome and plical 
syndrome, right knee, postoperative 
excision of plica").  A complete 
rationale for any opinion expressed should 
be included in the examination report.

4.  After the development requested above 
has been completed to the extent possible, 
review the record.  If the benefits sought 
on appeal remain denied, furnish a 
supplemental statement of the case (SSOC) 
to the veteran and his representative and 
give them the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


